                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                       Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                           ORDER OF PARTIAL SERVICE;
                                                                                             DISMISSING SPECIFIED CLAIM AND
                                   9             v.                                          DEFENDANT WITH LEAVE TO
                                                                                             AMEND
                                  10     JIM ROBERTSON, et al.,
                                  11                    Defendants.

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights
                                  14   action pursuant to 42 U.S.C. § 1983 alleging that PBSP Warden Robertson, Dr. Kumar, and RN
                                  15   Golding violated his constitutional rights. Plaintiff has been granted leave to proceed in forma
                                  16   pauperis in a separate order. His complaint (ECF No. 1) is now before the Court for review under
                                  17   28 U.S.C. § 1915A.
                                  18                                               DISCUSSION
                                  19   A.     Standard of Review
                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner
                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental
                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and
                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.
                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           The complaint names as defendants PBSP Dr. Kumar, PBSP Rn Golding, and PBSP

                                  14   Warden Robertson. The complaint makes the following allegations.

                                  15           On August 31, 2018, plaintiff was attacked by two other inmates during a riot. Plaintiff

                                  16   fell to the ground and injured his right thumb while trying to break his fall. Plaintiff’s thumb was

                                  17   dislocated and fractured in multiple areas. On September 7, 2018, plaintiff was seen by RN

                                  18   Golding who opined that it was probably just a sprain and told plaintiff to “quit whining.” RN

                                  19   Golding failed to provide plaintiff with a split to prevent further injury. On September 10, 2018,

                                  20   plaintiff informed Dr. Kumar via institutional mail that he needed immediate medical care.

                                  21   Plaintiff did not receive a response. On October 4, 2018, plaintiff was examined by Dr. Kumar,

                                  22   who ordered an x-ray of the thumb. Dr. Kumar falsely reported in his medical notes for this visit

                                  23   that plaintiff had no pain and little stiffness in his thumb, and that plaintiff declined his offer for a

                                  24   splint. Dr. Kumar also seemed to question whether the thumb was broken.

                                  25           On October 8, 2018, plaintiff’s x-ray results came back. Dr. Kumar interpreted the x-ray

                                  26   as only showing a dislocated thumb. However, on October 18, 2018, Dr. Cross, an orthopedic

                                  27   surgeon, interpreted the x-ray as showing evidence of fractures. Dr. Kumar never informed

                                  28   plaintiff that his thumb was fractured. Plaintiff did not learn of the fractures or of the other
                                                                                           2
                                   1   injuries associated with the dislocation until December 6, 2018, when LVN Salazar gave plaintiff

                                   2   his CT scan results. The CT scan results prompted plaintiff to submit another grievance against

                                   3   Dr. Kumar for failing to inform him of his injuries and to request an Olsen review of his entire

                                   4   medical file. Upon reviewing his medical file, Plaintiff learned of Dr. Cross’s findings. Dr. Cross

                                   5   also determined that plaintiff had suffered significant injury and that repair was beyond his

                                   6   expertise. Dr. Cross referred plaintiff to an outside hand specialist.

                                   7          On November 2, 2018, plaintiff was seen by Dr. Doeback, a hand specialist. Dr. Doeback

                                   8   was the doctor who ordered that the prison perform a CT scan on plaintiff’s right thumb. Dr.

                                   9   Doeback provided plaintiff with a splint. Dr. Doeback originally recommended that the thumb

                                  10   fracture be treated with an open reduction with pinning but after further reviewing plaintiff’s x-

                                  11   rays, determined that there was nothing that could be done to save plaintiff’s thumb. Dr. Doeback

                                  12   stated the x-rays revealed that not only did plaintiff’s thumb heal in the wrong positions but it also
Northern District of California
 United States District Court




                                  13   lacked a congruent joint. Dr. Doeback indicated to plaintiff that if the prison had not waited five

                                  14   months to have plaintiff’s thumb set and placed into a cast, Dr. Doeback might have been able to

                                  15   save the thumb. Dr. Doeback stated that the only available treatment option was a fusion, which

                                  16   would result in plaintiff losing complete mobility in one of his thumb joints. Dr. Doeback told

                                  17   plaintiff that because of the surgery’s irreversible results, the surgery should be a last option, only

                                  18   to be pursued if the pain persisted. Dr. Doeback scheduled a five-month followup to determine

                                  19   whether the surgery would be warranted.

                                  20          On June 7, 2019, about two weeks before plaintiff’s followup appointment with Dr.

                                  21   Doeback, RN Golding attempted to get plaintiff to have the surgery by calling him to the medical

                                  22   clinic to sign some intake forms for a surgical procedure. Plaintiff did not know what the forms

                                  23   were for, so told RN Golding that he would have to look over the forms before signing them. The

                                  24   following week, RN Golding sent medical personnel to plaintiff’s housing unit to retrieve the

                                  25   forms. Plaintiff informed medical staff that he refused to consent to a medical procedure that was

                                  26   not warranted and that involved signficant risk.

                                  27          On June 17, 2019, the day that plaintiff was scheduled to see Dr. Doeback, he was sent to a

                                  28   different outside hand specialist, Dr. Perry, who also agreed that surgery was unwarranted at the
                                                                                          3
                                   1   time. Dr. Perry informed plaintiff that he would be disabled and that plaintiff should not be forced

                                   2   to have the surgery.

                                   3          Warden Robertson is legally responsible for the welfare of all PBSP inmates and oversaw

                                   4   Dr. Kumar and RN Golding’s actions.

                                   5          As a result of the above actions by defendants, plaintiff has limited mobility and permanent

                                   6   disfigurement in his right thumb.

                                   7   C.     Legal Claims

                                   8          1.      “Eighth Amendment Delayed Medical Care”

                                   9          The complaint’s allegation that Dr. Kumar and RN Golding delayed in providing

                                  10   appropriate medical care for plaintiff’s fractured thumb states a cognizable Eighth Amendment

                                  11   claim. Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

                                  12   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S.
Northern District of California
 United States District Court




                                  13   97, 104 (1976). A “serious” medical need exists if the failure to treat a prisoner’s condition could

                                  14   result in further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin

                                  15   v. Smith, 974 F.2d 1059, 1059 (9th Cir. 1992), overruled in part on other grounds by WMX

                                  16   Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (citing Estelle, 429 U.S. at 104).

                                  17   A prison official is deliberately indifferent if he knows that a prisoner faces a substantial risk of

                                  18   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.

                                  19   Brennan, 511 U.S. 825, 837 (1994). For the reasons set forth below, the complaint’s allegation

                                  20   that Warden Roberston delayed in providing appropriate medical care for plaintiff’s fractured

                                  21   thumb fails to state a cognizable Eighth Amendment claim.

                                  22          2.      “14th Amendment - Due Process, Violation of Mandatory Duties”

                                  23          Plaintiff alleges that defendants’ failure to provide immediate medical care as required by

                                  24   Section 845.6 of the California Government Code violated his rights under the Due Process Clause

                                  25   of the Fourteenth Amendment. Section 845.6 provides that a public employee, including

                                  26   correctional officials, is liable if the employee knows or has reason to know that a prisoner is in

                                  27   need of immediate medical care and he fails to take reasonable action to summon such medical

                                  28   care. Cal. Gov’t Code 845.6. “[T]o state a claim under § 845.6, a prisoner must establish three
                                                                                          4
                                   1   elements: (1) the public employee knew or had reason to know of the need (2) for immediate

                                   2   medical care, and (3) failed to reasonably summons such care.” Jett v. Penner, 439 F.3d 1091,

                                   3   1099 (9th Cir. 2006). Plaintiff has stated a cognizable state-law claim against Dr. Kumar and RN

                                   4   Golding for violation of Cal. Gov’t Code 845.6. The Court will exercise supplemental jurisdiction

                                   5   over plaintiff’s state law claim because the state law claim and the above Eighth Amendment

                                   6   claim are based upon the same allegations of deliberate indifference to serious medical needs. See

                                   7   28 U.S.C. § 1367 (“in any civil action of which the district courts have original jurisdiction, the

                                   8   district courts shall have supplemental jurisdiction over all other claims that are so related to

                                   9   claims in the action within such original jurisdiction that they form part of the same case or

                                  10   controversy under Article III of the United States Constitution”); United Mine Workers v. Gibbs,

                                  11   383 U.S. 715, 725 (1966) (federal courts authorized to assert jurisdiction over state law claims

                                  12   when “[t]he state and federal claims . . . derive from a common nucleus of operative fact,” such
Northern District of California
 United States District Court




                                  13   that a plaintiff “would ordinarily be expected to try them all in one judicial proceeding,” and the

                                  14   federal issues are “substantial[].”).

                                  15           However, plaintiff has not stated a cognizable federal due process claim against any

                                  16   defendant. Generally speaking, where a particular Amendment provides an explicit textual source

                                  17   of constitutional protection against a particular sort of government behavior, e.g., the Takings

                                  18   Clause of the Fifth Amendment, that Amendment, not the more generalized notion of “substantive

                                  19   due process,” must be used to analyze such claims. Albright v. Oliver, 510 U.S. 266, 273 (1994)

                                  20   (citing Graham v. Connor, 490 U.S. 386, 395 (1989)). Substantive due process does not extend to

                                  21   circumstances already addressed by other constitutional provisions. See Albright, 510 U.S. at 273

                                  22   (constitutionality of arrest may only be challenged under Fourth Amendment); Fontana v. Haskin,

                                  23   262 F.3d 871, 882 & n.6 (9th Cir. 2001) (sexual harassment by a police officer of criminal suspect

                                  24   during seizure is analyzed under Fourth Amendment, whereas sexual misconduct by officer

                                  25   toward another generally is analyzed under substantive due process); Johnson v. California, 207

                                  26   F.3d 650, 656 (9th Cir. 2000) (substantive due process claim improper when Equal Protection

                                  27   Clause covers racially discriminatory actions alleged), overruled on other grounds by Johnson v.

                                  28   California, 543 U.S. 499 (2005). Here, the Eighth Amendment provides an explicit textual
                                                                                          5
                                   1   source of constitutional protection with respect to plaintiff’s allegations that he was in need of

                                   2   immediate medical care and that Dr. Kumar and RN Golding failed to provide that care. The

                                   3   federal due process claim is therefore DISMISSED with prejudice because amendment would be

                                   4   futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (“a district court should grant

                                   5   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                   6   pleading could not possibly be cured by the allegation of other facts”) (citation and internal

                                   7   quotation marks omitted).

                                   8           3.      “Fourteenth Amendment Equal Treatment of Laws”

                                   9           Plaintiff’s equal protection claim states as follows:
                                               Defendants have violated Plaintiff’s rights guaranteed by the 14th Amendment to the
                                  10           United States Constitution in that the Plaintiff was denied the equal protection of the laws
                                               when the defendants allowed the Plaintiff to suffer further significant injury either through
                                  11           their failure to follow proper procedure or through the failure to follow other laws which
                                               govern the treatment of such injuries.
                                  12
Northern District of California




                                       Dkt. No. 1 at 11. Plaintiff has not stated a cognizable equal protection claim. “The Equal
 United States District Court




                                  13
                                       Protection Clause of the Fourteenth Amendment commands that no State shall ‘deny to any person
                                  14
                                       within its jurisdiction the equal protection of the laws,’ which is essentially a direction that all
                                  15
                                       persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473
                                  16
                                       U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)). Plaintiff has not alleged
                                  17
                                       that he was treated differently from similarly situated persons, as would be required to state an
                                  18
                                       equal protection claim. Because it appears that this deficiency could be remedied, the Court
                                  19
                                       DISMISSES this claim with leave to amend if plaintiff can truthfully do so. See also Ramirez v.
                                  20
                                       Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (leave to amend “should be granted more liberally to
                                  21
                                       pro se plaintiffs”) (citation omitted).
                                  22
                                               To assist plaintiff in determining whether he has a cognizable equal protection claim, the
                                  23
                                       Court reviews the relevant jurisprudence. A plaintiff alleging that he was denied equal protection
                                  24
                                       of the laws based on race or other suspect classification must plead intentional unlawful
                                  25
                                       discrimination or allege facts that are at least susceptible of an inference of discriminatory intent.
                                  26
                                       Monteiro v. Tempe Union High School Dist., 158 F.3d 1022, 1026 (9th Cir. 1998). To state a
                                  27
                                       claim for relief, the plaintiff must allege that the defendant state actor acted at least in part because
                                  28
                                                                                           6
                                   1   of plaintiff’s membership in a protected class. See Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th

                                   2   Cir. 2013). When a prisoner challenges his treatment with regard to other prisoners, courts have

                                   3   held that in order to present an equal protection claim, a prisoner must allege that his treatment is

                                   4   invidiously dissimilar to that received by other inmates. More v. Farrier, 984 F.2d 269, 271-72

                                   5   (8th Cir. 1993) (absent evidence of invidious discrimination, federal courts should defer to

                                   6   judgment of prison officials). Where a prisoner alleges that he is being treated differently from

                                   7   non-prisoners, other circuits have found no equal protection claim as there is a “fundamental

                                   8   difference between normal society and prison society,” Glouser v. Parratt, 605 F.2d 419, 420 (8th

                                   9   Cir. 1979) (citing Meyers v. Alldredge, 429 F.2d 296, 310 (3d Cir. 1974)), and rules designed to

                                  10   govern those functioning in a free society cannot be automatically applied to the very different

                                  11   situation presented in a state prison, id. (citing Wolff v. McDonnell, 418 U.S. 539, 560 (1974), for

                                  12   proposition that full panoply of rights due a defendant in criminal proceedings do not apply to
Northern District of California
 United States District Court




                                  13   prison disciplinary proceedings). Prisoners and non-prisoners simply are not similarly situated.

                                  14   Hrbek v. Farrier, 787 F.2d 414, 417 (8th Cir. 1986). Proof of class-based discrimination is not

                                  15   always required, however. Engquist v. Oregon Dep’t. of Agriculture, 553 U.S. 591, 601 (2008).

                                  16   Where state action does not implicate a fundamental right or a suspect classification, the plaintiff

                                  17   can establish an equal protection “class of one” claim by demonstrating that the state actor (1)

                                  18   intentionally (2) treated him differently than other similarly situated persons, (3) without a rational

                                  19   basis. Gerhart v. Lake County Montana, 637 F.3d 1013, 1020 (9th Cir. 2011) (citing Village of

                                  20   Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)).

                                  21          4.      Warden Robertson

                                  22          Plaintiff has failed to state a Section 1983 claim against Warden Robertson. The only

                                  23   factual allegations against Warden Robertson is that he is legally responsible for the welfare of all

                                  24   PBSP inmates and oversaw Dr. Kumar and RN Golding’s actions. There is no supervisory

                                  25   liability under Section 1983. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Knowledge

                                  26   and acquiescence of a subordinate’s misconduct is insufficient to establish liability; each

                                  27   government official is only responsible for his or her own misconduct. See Ashcroft v. Iqbal, 556

                                  28   U.S. 662, 677 (2009). To state a claim for relief under Section 1983 based on a theory of
                                                                                          7
                                   1   supervisory liability, plaintiff must allege some facts that would support a claim that (1) Warden

                                   2   Robertson proximately caused the alleged constitutional violations, see Harris v. City of Roseburg,

                                   3   664 F.2d 1121, 1125 (9th Cir. 1981); or (2) Warden Robertson failed to properly train or supervise

                                   4   personnel resulting in the alleged constitutional violations, Ybarra v. Reno Thunderbird Mobile

                                   5   Home Village, 723 F.2d 675, 680 (9th Cir. 1984); (3) the alleged constitutional violations resulted

                                   6   from a custom or policy for which Warden Robertson was responsible, see id.; or (4) Warden

                                   7   Robertson knew of the alleged misconduct and failed to act to prevent future misconduct, Taylor,

                                   8   880 F.2d at 1045. Because it appears possible that plaintiff may be able to correct this deficiency,

                                   9   the Court will dismiss the excessive force claim against Warden Robertson with leave to amend, if

                                  10   plaintiff can truthfully do so. See Lopez, 203 F.3d at 1130; see also Ramirez, 334 F.3d at 861.

                                  11                                             CONCLUSION

                                  12          For the foregoing reasons, the Court orders as follows.
Northern District of California
 United States District Court




                                  13          1.      The complaint’s allegation that Dr. Kumar and RN Golding failed to provide

                                  14   appropriate medical treatment for plaintiff’s fractured thumb states a cognizable Eighth

                                  15   Amendment claim and state-law claim for violation of Cal. Gov’t Code § 845.6 against Dr. Kumar

                                  16   and RN Golding. The Court DISMISSES the equal protection claim with prejudice. The Court

                                  17   DISMISSES with leave to amend the equal protection claim and the claims against Warden

                                  18   Robertson. Plaintiff may either (1) file an amended complaint to address the deficiencies

                                  19   identified above or (2) proceed solely on the claims found cognizable above.

                                  20          2.      If plaintiff wishes to file an amended complaint, he must do so within twenty-eight

                                  21   (28) days of the date of this order. The amended complaint must include the caption and civil

                                  22   case number used in this order, Case No. C 19-06046 HSG (PR) and the words “AMENDED

                                  23   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                  24   questions on the form in order for the action to proceed. Because an amended complaint

                                  25   completely replaces the previous complaints, Plaintiff must include in his amended complaint all

                                  26   the claims he wishes to present, including the ones already found cognizable above, and all of the

                                  27   defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                  28   Plaintiff may not incorporate material from the prior complaint by reference. Plaintiff may not
                                                                                         8
                                   1   change the nature of this suit by alleging new, unrelated claims in the amended complaint. Failure

                                   2   to file an amended complaint in accordance with this order in the time provided will result in the

                                   3   initial complaint remaining the operative complaint, and this action proceeding solely on the

                                   4   claims found cognizable above. The Clerk shall include two copies of a blank complaint form with

                                   5   a copy of this order to plaintiff.

                                   6           3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                   7   prepayment of fees, a copy of the complaint (Dkt. No. 1), with all attachments thereto, and a copy

                                   8   of this order upon defendants Dr. Kumar and RN Golding at Pelican Bay State Prison, 5905

                                   9   Lake Earl Drive, Crescent City CA 95531.

                                  10           4.      In order to expedite the resolution of this case, the Court orders as follows:

                                  11                   a.      No later than 91 days from the date this order is filed, defendants must file

                                  12   and serve a motion for summary judgment or other dispositive motion. If defendants are of the
Northern District of California
 United States District Court




                                  13   opinion that this case cannot be resolved by summary judgment, defendants must so inform the

                                  14   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  15   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  16   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  17   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                  18   served concurrently with motion for summary judgment).1

                                  19                   b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  20   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                  21   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                  22   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  23                   c.      Defendants shall file a reply brief no later than 14 days after the date the

                                  24   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  25
                                       1
                                  26     If defendants assert that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            9
                                   1   hearing will be held on the motion.

                                   2          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   3   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   4   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   5   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                   6   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   7   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   8   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   9   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  10   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  11   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  12   documents and show that there is a genuine issue of material fact for trial. If you do not submit
Northern District of California
 United States District Court




                                  13   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  14   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  15   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  16   not excuse defendants’ obligation to serve said notice again concurrently with a motion for

                                  17   summary judgment. Woods, 684 F.3d at 939).

                                  18          6.      All communications by plaintiff with the Court must be served on defendants’

                                  19   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                  20   any document which a party files but fails to send a copy of to his opponent. Until defendants’

                                  21   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                  22   defendants, but once defendants are represented by counsel, all documents must be mailed to

                                  23   counsel rather than directly to defendants.

                                  24          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  25   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  26   before the parties may conduct discovery.

                                  27          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  28   Court informed of any change of address and must comply with the Court’s orders in a timely
                                                                                         10
                                   1   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   2   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   3   pending case every time he is moved to a new facility.

                                   4          9.      Any motion for an extension of time must be filed no later than the deadline sought

                                   5   to be extended and must be accompanied by a showing of good cause.

                                   6          10.     Plaintiff is cautioned that he must include the case name and case number for this

                                   7   case on any document he submits to the Court for consideration in this case.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 11/27/2019

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
